Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2021 has been entered.
 
Status of Claims
This action is in reply to the claims filed on 01 November 2021. Claims 1-2, 4-5, 9, 13, 17-18, 25, and 28-33 were amended. Claims 1-2, 4-5, 7-9, 13, 17-18, 21-22, 24-26, and 28-33 are currently pending and have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 13, 17, 21-22, 24-26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Finan (U.S. 2014/0276554) in view of Haidar (U.S. 2020/0197605).
Regarding claim 1, Finan discloses a method of managing a physiological condition of a patient using infusion of a fluid to influence the physiological condition of the patient, the method comprising:
accessing target values of the physiological condition of the patient over a time period (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest ;
accessing a prediction model configured to predict a result of delivering an amount of a bolus of the fluid to the patient to provide forecasted values of the physiological condition of the patient over the time period (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] As discussed above, this includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.”);
accessing a plurality of predetermined weights for weighting differences between the forecasted values and the target values of the physiological condition of the patient over the time period (See Finan [0105] the system operates by mathematically minimizing a cost function.  [0106] The cost function is described as equation (3) and described in [0107] to [0112]. [0109] part of this cost function is “f” which is the prediction equation (2) mentioned above. [0087] part of equation (2) includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.” Because the cost function (3) includes prediction function (2), and (2) is a function of time (discrete time intervals k), then the cost function (3) is also a function of time. Therefore, the cost function is calculated “over the period of time.”);
identifying, using the prediction model and the plurality of predetermined weights, a recommended bolus amount for the bolus of the fluid which minimizes a weighted deviation between the forecasted values and target values of the physiological condition of the patient over the time period (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone (the zone of control is the “target values of the physiological condition”). Therefore, the cost of future glucose levels causes the optimization to select future Insulin infusion rates (i.e. “recommended bolus amount”) that will tend to keep the predicted outputs within the zone of control. The equations are run at discrete time intervals over a period (see [0087], [0089], [0106], and [0109] discussed above with respect to the prediction model and the cost function).), the weighted deviation based on weighting differences between the forecasted values of the physiological condition of the patient, provided by the prediction model, and the target values of the physiological condition of the patient over the time period using the plurality of predetermined weights (See Finan [0105] the cost of future glucose levels causes the optimization to select future insulin infusion rates that will tend to keep the predicted outputs within the zone of control ( e.g., a zone defined by upper and lower bounds), rather than future values that will move the predicted outputs towards a specific set point. The aggressiveness of the controller in reducing excursions is influenced by the cost function, e.g., weights contained therein.); and 
providing instructions indicating the recommended bolus amount for the bolus of the fluid to an infusion device to configure a control system of the infusion device to deliver the recommended bolus amount or schedule a future delivery of the recommended bolus amount (See Finan Fig. 5 and [0141] at step 560 the controller indicates to the infusion pump the approved insulin delivery amount. The controller commands the infusion pump to deliver the approved insulin amount.).
Finan does not disclose:
the plurality of predetermined weights varying over the time period as a function of time and being predetermined prior to weighing the differences.
Haidar teaches:
the plurality of predetermined weights varying over the time period as a function of time and being predetermined prior to weighing the differences (See Haidar [0048] The cost functions and the weighting depend on time since meal. [0083] the weighing of either the glucose difference or the insulin doses may be a function of the time or may vary with time after a meal. The weighting function may vary over the prediction period. This paragraph lists different examples of how the weighting function (the predetermined weights) can vary over time. This function is selected before calculations are made, and therefore is “predetermined prior to the weighting of the differences.”).
The system of Haidar is applicable to the disclosure of Finan as they both share characteristics and capabilities, namely, they are directed to controlling blood glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finan to include weights that change with time as taught by Haidar. One of 

Regarding claim 2, Finan in view of Haidar discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
identifying the recommended bolus amount comprises: 
determining, for each bolus amount of a plurality of different bolus amounts, a respective weighted deviation associated with the respective bolus amount based on weighting differences between the respective forecasted values, provided by the prediction model and the target values using the cost function, resulting in a plurality of weighted deviations (See Finan Fig. 5 and [0139] at step 540 the model estimates an insulin delivery amount and then adjusts that estimation by mathematically minimizing the cost function, which includes predicting a plurality of different infusion amounts and their corresponding predicted glucose levels after administering the estimated insulin amount. [0106]-[0113] these paragraphs further describe the cost function and its interaction with the zone of control.); and 
setting the bolus amount corresponding to a lowest weighted deviation among the plurality of weighted deviations as the recommended bolus amount (See Finan Fig. 5 and [0139] at step 540 the selected insulin amount is based on the minimization of the cost function. [0105] the cost of future glucose levels causes .

Regarding claim 4, Finan in view of Haidar discloses the method of claim 1 as discussed above. Finan does not disclose a method, wherein:
the plurality of predetermined weights over the time period non-uniformly increase with respect to time.
Haidar teaches a method wherein:
the plurality of predetermined weights over the time period non-uniformly increase with respect to time (See Haidar [0374] the weighting increases with time after a meal up to a constant weighting at a predetermined period after a meal. Because the increase stops at a predetermined period, it is considered to be “non-uniform.” See also [0083] for other examples.).
The system of Haidar is applicable to the disclosure of Finan as they both share characteristics and capabilities, namely, they are directed to controlling blood glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finan to include weights that change with time as taught by Haidar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to account for abrupt as well as slow variations in glucose dynamics (see Haidar [0005]).

Regarding claim 5, Finan in view of Haidar discloses the method of claim 3 as discussed above. Finan does not disclose a method, wherein:
the plurality of predetermined weights over the time period non-uniformly decrease with respect to time.
Haidar teaches a method wherein:
the plurality of predetermined weights over the time period non-uniformly decrease with respect to time (See Haidar [0083] the weight function may be reduced for periods after meals. See also [0079] for an example of a weight function being an exponential decay function.).
The system of Haidar is applicable to the disclosure of Finan as they both share characteristics and capabilities, namely, they are directed to controlling blood glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finan to include weights that change with time as taught by Haidar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to account for abrupt as well as slow variations in glucose dynamics (see Haidar [0005]).

Regarding claim 7, Finan in view of Haidar discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
the fluid comprises insulin (See Finan [0139] the model estimates an insulin bolus.); 
the target value comprise target glucose values over the time period (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a ; 
the prediction model comprises a glucose prediction model (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] As discussed above, this includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.”);
the forecasted values comprise a plurality of predicted glucose values over the time period (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] the values are predicted over discrete time intervals k (i.e. “over the time period”).); and 
the recommended bolus amount comprises an amount of a bolus of insulin (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those .

Regarding claim 8, Finan in view of Haidar discloses the method of claim 7 as discussed above. Finan discloses a method, wherein:
the target glucose value comprises a previously- forecasted glucose values (See Finan [0085] the system attempts to control a subject’s glucose level to a safe glucose zone. Finan [0087] the model is used to calculate future glucose values.).

Regarding claim 9, Finan in view of Haidar discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
the weighted deviation is computed as a product of the plurality of predetermined weights and an area between the forecasted values and the target values over the time period (See Finan [0106]-[0122] the equation described includes an area between the prediction and the target (Gzone) multiplied by the weighting factor Q. The purpose of the model is to minimize that value).

Regarding claim 13
at least one processor (See Finan [0155] The data processing system includes one or more data processors that implement processes of various aspects described herein.); and 
one or more memories storing instructions which, when executed by the at least one processor (See Finan [0157] The data storage system includes or is communicatively connected with one or more tangible non-transitory computer-readable storage mediums configured to store information, including the information needed to execute processes according to various aspects.), cause performance of:
accessing target glucose values for the patient over a period of time (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. This includes the use of discrete time intervals (example given is over a 5 min time period). Therefore, the target values are based on a “time period.”); 
accessing a glucose prediction model configured to predict a result of delivering an amount of a bolus of insulin to the patient to provide forecasted glucose values of the glucose level of the patient over the time period (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] As discussed above, this includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.”);
accessing a plurality of predetermined weights for weighting differences between the forecasted glucose values and the target glucose values of the patient over the time period (See Finan [0105] the system operates by mathematically minimizing a cost function.  [0106] The cost function is described as equation (3) and described in [0107] to [0112]. [0109] part of this cost function is “f” which is the prediction equation (2) mentioned above. [0087] part of equation (2) includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.” Because the cost function (3) includes prediction function (2), and (2) is a function of time (discrete time intervals k), then the cost function (3) is also a function of time. Therefore, the cost function is calculated “over the period of time.”);
identifying, using the glucose prediction model and the plurality of predetermined weights, a recommended a bolus amount for the bolus of insulin which minimizes a weighted deviation between the forecasted glucose values of glucose value and a prediction for the glucose level of the patient output by the glucose prediction model at over the time period (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone (the zone of control is the “target values of the physiological condition”). Therefore, the cost of future glucose levels causes the optimization to select future Insulin infusion rates (i.e. “recommended bolus amount”) that will tend to keep the predicted outputs within the zone of control. The equations are run at discrete time intervals over a period (see [0087], [0089], [0106], , the weighted deviation based on weighting differences between the forecasted glucose values, provided by the glucose prediction model, and the target glucose values of the patient over the time period using the plurality of predetermined weights (See Finan [0105] the cost of future glucose levels causes the optimization to select future insulin infusion rates that will tend to keep the predicted outputs within the zone of control ( e.g., a zone defined by upper and lower bounds), rather than future values that will move the predicted outputs towards a specific set point. The aggressiveness of the controller in reducing excursions is influenced by the cost function, e.g., weights contained therein.); and  
providing instructions indicating the recommended bolus amount of insulin to an infusion device, to configure a control system of the infusion device to deliver the recommended bolus amount of insulin (See Finan Fig. 5 and [0141] at step 560 the controller indicates to the infusion pump the approved insulin delivery amount. The controller commands the infusion pump to deliver the approved insulin amount.).
Finan does not disclose:
the plurality of predetermined weights varying over the time period as a function of time and being predetermined prior to weighing the differences.
Haidar teaches:
the plurality of predetermined weights varying over the time period as a function of time and being predetermined prior to weighing the differences (See Haidar [0048] The cost functions and the weighting depend on time since meal. [0083] the weighing of .
The system of Haidar is applicable to the disclosure of Finan as they both share characteristics and capabilities, namely, they are directed to controlling blood glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finan to include weights that change with time as taught by Haidar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to account for abrupt as well as slow variations in glucose dynamics (see Haidar [0005]).

Regarding claim 17, Finan in view of Haidar discloses the system of claim 13 as discussed above. Finan discloses a system, wherein identifying the bolus amount input variable comprises:
determining, for each bolus amount of a plurality of different bolus amounts, a respective weighted deviation associated with the respective bolus amount based on weighting differences between the respective forecasted glucose values, provided by the prediction model, and the target glucose values using the plurality of predetermined weights, resulting in a plurality of weighted deviations (See Finan Fig. 5 and [0139] at step 540 the model estimates an insulin delivery amount and then adjusts that ; and
setting the bolus amount corresponding to a lowest weighted deviation among the plurality of weighted deviations as the recommended bolus amount (See Finan Fig. 5 and [0139] at step 540 the selected insulin amount is based on the minimization of the cost function. [0105] the cost of future glucose levels causes the optimization to select future In' values that will tend to keep the predicted outputs within the zone of control, because they have the lowest cost (i.e. “weighted deviation”).).

Regarding claim 21, Finan in view of Haidar discloses the method of claim 1 as discussed above. Finan discloses a method, further comprising:
accessing an amount of carbohydrates consumed by the patient (See Finan [0099] carbohydrates ingested is one of the inputs in equation (2). [0100] the dynamic model can take into account carbohydrate ingestion.); and 
wherein the prediction model is configured to predict a result of delivering an amount of a bolus of the fluid to the patient based at least in part of the amount of carbohydrates consumed by the patient (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0088] to [0099] these equations include as input G’ (a measured glucose concentration), Meal (an operational context of .

Regarding claim 22, Finan in view of Haidar discloses the method of claim 21 as discussed above. Finan discloses a method, wherein:
receiving a current measurement value for the physiological condition of the patient from a sensing arrangement over a network (See Finan Fig. 5 and [0137] at step 520, the controller receives one or more respective glucose level measurements for each time interval (i.e. if the controller only receives one measurement, there is only one time interval or a time corresponding to the bolus). [0067] the system can be connected via network, so that the controller can be remote from the glucose monitor.),
wherein the prediction model is configured to predict a result of delivering an amount of a bolus of the fluid to the patient based at least in part on the current measurement value for the physiological condition of the patient (See Finan [0088] the prediction model includes measured glucose concentration (i.e. “current measurement value for the physiological condition of the patient”).).

Regarding claim 24, Finan in view of Haidar discloses the method of claim 7 as discussed above. Finan discloses a method, wherein:
operating, by the control system of the infusion device, an actuation arrangement of the infusion device to deliver the recommended bolus amount of the insulin to the patient .

Regarding claim 25, Finan discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon that, when executed by a processor, cause performance of:
access target values of the physiological condition of the patient over a period of time (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. This includes the use of discrete time intervals (example given is over a 5 min time period). Therefore, the target values are based on a “time period.”); 
accessing a prediction model configured to predict a result of delivering an amount of a bolus of the fluid to the patient to provide forecasted values of the physiological condition of the patient over the time period (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] As discussed above, this includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.”);
accessing a plurality of predetermined weights for weighting differences between the forecasted values and the target values of the physiological condition of the patient over the time period (See Finan [0105] the system operates by mathematically minimizing a cost function.  [0106] The cost function is described as equation (3) and described in [0107] to [0112]. [0109] part of this cost function is “f” which is the prediction equation (2) mentioned above. [0087] part of equation (2) includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.” Because the cost function (3) includes prediction function (2), and (2) is a function of time (discrete time intervals k), then the cost function (3) is also a function of time. Therefore, the cost function is calculated “over the period of time.”);
identify, using the prediction model and the plurality of predetermined weights, a recommended bolus amount for the bolus of the fluid which minimizes a weighted deviations between the forecasted values and the target values of the physiological condition of the patient over the time period (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone (the zone of control is the “target values of the physiological condition”). Therefore, the cost of future glucose levels causes the optimization to select future Insulin infusion rates (i.e. “recommended bolus amount”) that will tend to keep the predicted outputs within the zone of control. The equations are run at discrete time intervals over a period (see [0087], [0089], [0106], and [0109] discussed above with respect to the prediction model and the cost function).), the weighted deviation based on weighting differences between the forecasted values of the physiological condition of the patient, provided by the prediction model, and the target values of the physiological condition of the patient over the time period using the plurality of predetermined weights (See Finan [0105] the cost of future glucose levels causes the optimization to select future insulin infusion rates that will tend to keep the predicted outputs within the zone of control ( e.g., a zone defined by upper and lower bounds), rather than future values that will move the predicted outputs towards a specific set point. The aggressiveness of the controller in reducing excursions is influenced by the cost function, e.g., weights contained therein.); and 
provide instructions indicating the recommended bolus amount of the bolus of fluid to an infusion device to configure a control system of the infusion device to deliver the recommended bolus amount or schedule a future delivery of the recommended bolus amount (See Finan Fig. 5 and [0141] at step 560 the controller indicates to the infusion pump the approved insulin delivery amount. The controller commands the infusion pump to deliver the approved insulin amount.).
Finan does not disclose:
the plurality of predetermined weights varying over the time period as a function of time and being predetermined prior to weighing the differences.
Haidar teaches:
the plurality of predetermined weights varying over the time period as a function of time and being predetermined prior to weighing the differences (See Haidar [0048] The cost functions and the weighting depend on time since meal. [0083] the weighing of either the glucose difference or the insulin doses may be a function of the time or may .
The system of Haidar is applicable to the disclosure of Finan as they both share characteristics and capabilities, namely, they are directed to controlling blood glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finan to include weights that change with time as taught by Haidar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to account for abrupt as well as slow variations in glucose dynamics (see Haidar [0005]).

Regarding claim 26, Finan in view of Haidar discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
the fluid comprises insulin (See Finan [0139] the model estimates an insulin bolus.); 
the target value comprise a target glucose values over the time period (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. [0103] the different zones in the Zone MPC model include zones of predicted glucoses levels (permitted, hyperglycemic, and hypoglycemic levels). ”). [0087] the model is used to ; 
the prediction model comprises a glucose prediction model (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] As discussed above, this includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.”); and 
the forecasted values comprise a plurality of predicted glucose values over the time period (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] the values are predicted over discrete time intervals k (i.e. “over the time period”).); and 
the recommended bolus amount comprises an amount of a bolus of insulin (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone. The cost function causes the optimization to select future I’D values (recommended insulin bolus amounts) that will tend to keep the predicted outputs within the zone of control.).

Regarding claim 28, Finan in view of Haidar discloses the system of claim 13 as discussed above. Finan discloses a system, wherein in identifying the recommended bolus amount, the instructions, when executed by the at least one processor, cause performance of:
determining, for each bolus amount of a plurality of different bolus amounts, a respective weighted deviation associated with the respective bolus amount based on weighting differences between the respective forecasted values, provided by the prediction model, and the-target values using the plurality of predetermined weights, resulting in a plurality of weighted deviations (See Finan Fig. 5 and [0139] at step 540 the model estimates an insulin delivery amount and then adjusts that estimation by mathematically minimizing the cost function, which includes predicting a plurality of different infusion amounts and their corresponding predicted glucose levels after administering the estimated insulin amount. [0106]-[0113] these paragraphs further describe the cost function and its interaction with the zone of control.); and 
setting the bolus amount corresponding to a lowest weighted deviation among the plurality of weighted deviations as the recommended bolus amount (See Finan Fig. 5 and [0139] at step 540 the selected insulin amount is based on the minimization of the cost function. [0105] the cost of future glucose levels causes the optimization to select future In' values that will tend to keep the predicted outputs within the zone of control, because they have the lowest cost (i.e. “weighted deviation”).).

Regarding claim 29
the plurality of predetermined weights over the time period non-uniformly increase with respect to time.
Haidar teaches a method wherein:
the plurality of predetermined weights over the time period non-uniformly increase with respect to time (See Haidar [0374] the weighting increases with time after a meal up to a constant weighting at a predetermined period after a meal. Because the increase stops at a predetermined period, it is considered to be “non-uniform.” See also [0083] for other examples.).
The system of Haidar is applicable to the disclosure of Finan as they both share characteristics and capabilities, namely, they are directed to controlling blood glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finan to include weights that change with time as taught by Haidar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to account for abrupt as well as slow variations in glucose dynamics (see Haidar [0005]).

Regarding claim 30, Finan in view of Haidar discloses the system of claim 13 as discussed above. Finan does not disclose a system, wherein:
the plurality of predetermined weights over the time period non-uniformly decrease with respect to time.
Haidar teaches a method wherein:
the plurality of predetermined weights over the time period non-uniformly decrease with respect to time (See Haidar [0083] the weight function may be reduced for periods after meals. See also [0079] for an example of a weight function being an exponential decay function.).
The system of Haidar is applicable to the disclosure of Finan as they both share characteristics and capabilities, namely, they are directed to controlling blood glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finan to include weights that change with time as taught by Haidar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to account for abrupt as well as slow variations in glucose dynamics (see Haidar [0005]).

Regarding claim 31, Finan in view of Haidar discloses the computer-readable medium of claim 25 as discussed above. Finan discloses a computer-readable medium, wherein in identifying the recommended bolus amount, the instructions, when executed by the processor, cause performance of:
determining, for each bolus amount of a plurality of different bolus amounts, a respective weighted deviation associated with the respective bolus amount based on weighting differences between the respective forecasted values, provided by the prediction model, and the-target values using the plurality of predetermined weights, resulting in a plurality of weighted deviations (See Finan Fig. 5 and [0139] at step 540 the model estimates an insulin delivery amount and then adjusts that estimation by ; and 
setting the bolus amount corresponding to a lowest weighted deviation among the plurality of weighted deviations as the recommended bolus amount (See Finan Fig. 5 and [0139] at step 540 the selected insulin amount is based on the minimization of the cost function. [0105] the cost of future glucose levels causes the optimization to select future In' values that will tend to keep the predicted outputs within the zone of control, because they have the lowest cost (i.e. “weighted deviation”).).

Regarding claim 32, Finan in view of Haidar discloses the computer-readable medium of claim 25 as discussed above. Finan does not disclose a computer-readable medium, wherein:
the plurality of predetermined weights over the time period non-uniformly increase with respect to time.
Haidar teaches a method wherein:
the plurality of predetermined weights over the time period non-uniformly increase with respect to time (See Haidar [0374] the weighting increases with time after a meal up to a constant weighting at a predetermined period after a meal. Because the increase stops at a predetermined period, it is considered to be “non-uniform.” See also [0083] for other examples.)


Regarding claim 33, Finan in view of Haidar discloses the computer-readable medium of claim 25 as discussed above. Finan does not disclose a computer-readable medium, wherein:
the plurality of predetermined weights over the time period non-uniformly decrease with respect to time.
Haidar teaches a method wherein:
the plurality of predetermined weights over the time period non-uniformly decrease with respect to time (See Haidar [0083] the weight function may be reduced for periods after meals. See also [0079] for an example of a weight function being an exponential decay function.).
The system of Haidar is applicable to the disclosure of Finan as they both share characteristics and capabilities, namely, they are directed to controlling blood glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finan to include weights that change with time as taught by Haidar. One of ordinary skill in the art before the effective filing date of the claimed invention would have .


Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finan (U.S. 2014/0276554) in view of Doyle (U.S. 2014/0200559).
Regarding claim 18, Finan in view of Haidar discloses the system of claim 13 as discussed above. Finan does not discloses a system, wherein the instructions, when executed by the at least one processor, further cause the performance of:
accessing environmental data associated with the patient; and
adjusting the plurality of predetermined weights based on the environmental data prior to identifying the recommended bolus amount.
Doyle teaches a system, wherein the instructions, when executed by the at least one processor, further cause the performance of:
accessing environmental data associated with the patient (See Doyle [0117] the environmental data includes time of day, for determining when the patient will be asleep); and
adjusting the plurality of predetermined weights based on the environmental data prior to identifying the recommended bolus amount (See Doyle [0126] the zones that are usually used in an MPC zone control are adjusted based on the time of day, before being used in the minimization of the cost function).
The method of Doyle is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to optimization of insulin bolus calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a change in the cost function based on environmental factors as taught by Doyle. One of ordinary skill in the art before the effective 
Response to Arguments
Applicant’s arguments filed 01 November 2021, with respect to the rejection(s) of claim of the claims under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Haidar reference (and the previously cited Finan reference).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619